Citation Nr: 1031771	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-24 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse.  


ATTORNEY FOR THE BOARD

B. Thomas Knope


INTRODUCTION

The Veteran served on active duty from January 1975 to April 
1976.

This matter is on appeal from a May 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge 
in February 2009.  A transcript of the hearing is of record.

This case was remanded by the Board in March 2009 for further 
development.  Since that case was remanded, the RO granted 
service connection for the Veteran's low back disability.  Given 
that the grant of service connection constituted a full grant of 
the claim, and in the absence of a notice of the Veteran's 
disagreement with the disability rating or the effective date, 
this issue is no longer on appeal.  


FINDINGS OF FACT

1. The Veteran is service-connected for chronic low back syndrome 
and residuals of a spinal fusion (20 percent), and chondromalacia 
of the left knee (10 percent).  His combined rating is 30 
percent.  

2. The evidence indicates that the Veteran is unable to secure or 
follow a substantially gainful occupation due to his service-
connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.  

Entitlement to TDIU

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002).  

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340(a)(1).  A total disability rating for compensation 
purposes may be assigned on the basis of individual 
unemployability: that is, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if 
there is only one such disability, it must be rated at 60 percent 
or more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  Id.  

If a Veteran fails to meet the threshold minimum percentage 
standards enunciated in 38 C.F.R. § 4.16(a), rating boards should 
refer to the Director of Compensation and Pension Service for 
extra-schedular consideration all cases where the Veteran is 
unable to secure or follow a substantially gainful occupation by 
reason of service-connected disability.  38 C.F.R. § 4.16(b).  
See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the 
Board must evaluate whether there are circumstances in the 
Veteran's case, apart from any non- service-connected conditions 
and advancing age, which would justify a TDIU.  38 C.F.R. §§ 
3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); 
see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the issue 
must be addressed.  38 C.F.R. § 4.16(b).  However, individual 
unemployability must be determined without regard to any non-
service connected disabilities or a veteran's advancing age.  38 
C.F.R. §§ 3.341(a), 4.19; see also Van Hoose v. Brown.  

When reasonable doubt arises as to the degree of disability, such 
doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

In this case, the Veteran is service-connected for chondromalacia 
patella of the left knee (10 percent) and for a low back 
disability, to include residuals of a spinal fusion (20 percent).  
The combined service-connected disability rating is 30 percent.  
See 38 C.F.R. § 4.25 (combined ratings table).  Thus, the 
percentage criteria for TDIU are not met.  38 C.F.R. § 4.16(a).  

Consequently, the only remaining question in this case is whether 
the Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disability, for 
purposes of a possible extra- schedular evaluation.  38 C.F.R. § 
4.16(b).

However, the Board itself cannot assign an extra-schedular rating 
in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).   
Although Bagwell and Floyd only dealt with ratings under § 
3.321(b)(1), the analysis in those cases is analogous to TDIU 
ratings under § 4.16(b) as well, in view of that section's 
similar requirement of referral to the Director of VA's 
Compensation and Pension Service, in addition to Court precedents 
requiring consideration of § 4.16(b) when the issue is raised in 
an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 
570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

That is, since the Board itself cannot assign an extra-schedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case to the Director of Compensation and 
Pension (C&P) Services for an extra-schedular evaluation when the 
issue is either raised by the claimant or is reasonably raised by 
the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and 
only if, the Director determines that an extra-schedular 
evaluation is not warranted, does the Board then have 
jurisdiction to decide the extra-schedular claim on the merits.  
In fact, the United States Court of Appeals for Veterans Claims 
(Court) recently held that although the Board is precluded from 
initially assigning an extraschedular rating, there is no 
restriction on the Board's ability to review the adjudication of 
an extraschedular rating once the Director of C&P determines that 
an extraschedular rating is not warranted.  Anderson v. Shinseki, 
22 Vet. App. 423, 427-8 (2009).  See also Floyd, 9 Vet. App. at 
96-97 (stating that once Board properly refers an extraschedular 
rating issue to Director of C & P for review, appellant may 
"continue[ ] to appeal the extraschedular rating aspect of this 
claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions 
in a matter ... subject to decision by the Secretary shall be 
subject to one review on appeal to the ... Board.").

In this case, prior to the Board's consideration of the issue, 
the RO referred the issue to Compensation and Pension for such 
consideration, who in turn concluded in April 2010 that TDIU 
under 38 C.F.R. § 4.16(b) was not warranted.  While the RO denied 
the claim based on this determination, it is not binding on the 
Board.  See Fisher v. Brown, 4 Vet. App. 405 (1993) (denying 
reconsideration).  Therefore, entitlement to TDIU will be 
considered based on all evidence during the period on appeal.     

Based on a review of all the relevant evidence, the Board 
concludes that TDIU is warranted.  Specifically, the evidence 
indicates that the Veteran has not been gainfully employed since 
July 1995.  Although he was not service-connected for his back 
disorder until November 2009, it is noteworthy that the Social 
Security Administration (SSA) concluded in April 1997 that he was 
entitled to disability benefits due to his low back disability as 
well as the complications he has from diabetes.  Additionally, 
the SSA reviewed the Veteran's disability status in June 2004, 
and again concluded that he remained disabled for SSA purposes.  

Next, the Board also places significant weight on the 
observations of the VA physician who examined the Veteran in July 
2009.  There, after reviewing the claims file and interviewing 
the Veteran, the examiner diagnosed degenerative changes and of 
the spine, with residuals of a spinal fusion.  Importantly, the 
examiner also stated his opinion that, given his age and previous 
work history, as well as the determination by the SSA, the 
Veteran's "current condition likely makes him unemployable."  

While the C&P determination in April 2010 concluded that an 
extraschedular grant of total disability due to a service 
connected disability under 38 C.F.R. § 4.16(b) was not 
established, this conclusion does not outweigh the conclusions of 
the VA examiner in July 2009.  Specifically, while the 
Compensation and Pension determination enumerates many of the 
findings noted in the 1997 SSA decision, the C&P determination 
not discuss how the SSA's findings support denial of 
extraschedular benefits.  It also fails to address the positive 
conclusions of the VA examiner.  Indeed, the C&P determination is 
want for any rationale for its negative conclusion.

Accordingly, the Board concludes that the preponderance of the 
evidence indicates that the Veteran is unemployable.  At the very 
least, the issue is in equipoise.  In such cases, 38 C.F.R. 
§ 4.16(b) states that all veterans who are unable to secure 
substantially gainful employment due to their service connected 
disabilities shall be rated as totally disabled.  As the evidence 
has indicated unemployability, TDIU must be granted.  







ORDER

Entitlement to a TDIU is granted, subject to the laws and 
regulations governing the payment of VA compensation.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


